POWER OF ATTORNEY Know all by these presents, that the undersigned hereby constitutes and appoints each of Thomas F. Doyle and Vincent J. Milano, signing individually, the undersigned's true and lawful attorney-in-fact to: (1)	execute for and on behalf of the undersigned, in the undersigned's capacity as an Director of ViroPharma Incorporated (the "Company"), Forms 3, 4, and 5 with respect to the undersigned's holdings of and transactions in securities issued by the Company in accordance with Section 16(a) of the Securities Exchange Act of 1934, as amended, and the rules thereunder; (2)	do and perform any and all acts for and on behalf of the undersigned which may be necessary or desirable to complete and execute any such Form 3, 4, or 5 with respect to the undersigned's holdings of and transactions in securities issued by the Company, complete and execute any amendment or amendments thereto, and timely file such form with the United States Securities and Exchange Commission and any stock exchange or similar authority; and (3)	take any other action of any type whatsoever in connection with the foregoing which, in the opinion of such attorney-in-fact, may be of benefit to, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by such attorney-in-fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorney-in-fact may approve in such attorney-in-fact's discretion.
